In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 13-922
                                      Filed: March 9, 2015

***************************
CHARLES W. BROWN, in his capacity as            *       UNPUBLISHED
Administrator of the Estate of                  *
KATHRYN C. BROWN, deceased,                     *       Special Master Hamilton-Fieldman
                                                *
                        Petitioner,             *
v.                                              *       Attorneys’ Fees and Costs; Reasonable Amount
                                                *       Requested to which Respondent Does Not
SECRETARY OF HEALTH                             *       Object.
AND HUMAN SERVICES,                             *
                                                *
                        Respondent.             *
***************************
Andrew Wallace Hutton, Hutton & Hutton Law Firm, L.L.C., Wichita, KS, for Petitioner.
Lindsay Corliss, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION 1

         On November 22, 2013, Charles W. Brown (“Petitioner”) filed a petition on behalf of Kathryn C.
Brown, deceased, pursuant to the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-
1 to -34 (2006). Petitioner alleged that Ms. Brown suffered multi-system failure and death as a result of a
varicella vaccination administered to her on January 16, 2012. On June 17, 2014, the undersigned issued
a decision awarding compensation to Petitioner. Judgment was entered on the decision on July 21, 2014.

        On March 6, 2015, Petitioner filed two pleadings: a Rule 13 Request for Attorneys’ Fees and
Costs, and a Stipulation of Facts Concerning Final Attorneys’ Fees and Costs. In Petitioner’s Rule 13




        1
          The undersigned intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107 347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to file a motion for redaction “of any information furnished by
that party (1) that is trade secret or commercial or financial information and is privileged or confidential,
or (2) that are medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” In the absence of such motion, the entire decision will be available to
the public. Id.
        2
          The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42
U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to individual
sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                     1
Request, Petitioner states that Respondent is willing to waive her objection to the timeliness of his request
for attorneys’ fees and costs. 3

        Pursuant to their Stipulation, the parties have agreed to an award of $7,640.00 in attorneys’ fees
and costs. In accordance with General Order Number 9, Petitioner represents that he has not personally
incurred any expenses in pursuit of his claim.

        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42
U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.
Accordingly, the undersigned hereby awards the amount of $7,640.00, in the form of a check made
payable jointly to Petitioner and Petitioner’s counsel, Andrew Wallace Hutton, of the Hutton &
Hutton Law Firm, L.L.C.

      In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court
SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.4

        IT IS SO ORDERED.

                                                                   /s/ Lisa D. Hamilton-Fieldman
                                                                   Lisa D. Hamilton-Fieldman
                                                                   Special Master




        3
          Pursuant to Vaccine Rule 13(a), requests for attorneys’ fees and costs are due “no later than 180
days after the entry of judgment.” In the instant case, the deadline for Petitioner’s attorneys’ fees and
costs request was on Tuesday, January 20, 2015.
        4
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                     2